Citation Nr: 0406547	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  98-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1995 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The record reflects that in its November 1997 rating 
decision, the RO also denied service connection for disorders 
of the left knee, right knee, left ankle, and right hip.  In 
due course of appellate proceedings following receipt of the 
appellant's Notice of Disagreement in November 1997, service 
connection was granted for the disorders by rating decision 
dated in July 2003.  Because the appellant has not filed a 
Notice of Disagreement as to any aspect of the July 2003 
action, that decision is not before the Board for appellate 
review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (VA claims adjudication comprises several elements, 
with "downstream" elements not under the appellate 
jurisdiction arising from a notice of disagreement with an 
"upstream" element).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Enacted subsequent to the submission of the appellant's 
claim, the Veterans Claims Assistance Act of 2000 (VCAA) 
expanded the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhanced the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The record in this matter does not indicate that the 
appellant was apprised in accordance with the VCAA of what 
evidence would substantiate his claim, nor of the specific 
allocation of responsibility for providing such evidence.  
Recent decisions by the appellate courts have mandated that 
VA ensure strict compliance with the provisions of the VCAA.  
See, e.g., Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs, 345 F. 3d 1334 
(Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It was noted for the record during the appellant's personal 
hearing before the Board in August 2003, that he was 
scheduled for a VA examination with regard to the issue on 
appeal in September 2003.  A report of this examination is 
now of record.  Nevertheless, a waiver from the appellant of 
initial consideration by the RO is not of record.  On May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit held that the Board may not review evidence on an 
initial basis.  Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Additionally, during his personal hearing before the Board, 
the appellant testified that manifestations of his 
service-connected back disorder had increased in severity.  
Although the appellant was provided a VA examination of his 
lumbar spine in September 2003, the examiner noted that the 
claims file was not available for review.  According, this 
examination is not adequate for appellate purposes.  All 
available evidence was not considered.  Likewise, pertinent 
facts were neither identified nor evaluated and weighed.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the requirement for evaluation of the complete 
medical history of the veteran's condition operated to 
protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  

Additionally, the Board notes that effective September 26, 
2003, the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating lumbosacral strain.  
See 68 Fed. Reg. 51,454 (August 27, 2003).  In this case, the 
new regulatory criteria used for the evaluation of diseases 
and injuries of the spine have not yet been provided to the 
appellant.  

Accordingly, this case is remanded for the following actions:

1.  The RO must advise the appellant of 
what evidence would substantiate his 
claim in accordance with the provisions 
of the VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for a low 
back disorder that is not evidenced by 
the current record.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an examination 
to determine the severity of his 
service-connected lumbar spine disorder.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner must conduct 
range of motion studies on the lumbar 
spine, to specifically include forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation.  If there is clinical 
evidence of pain on motion, the 
orthopedic examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
appellant's complaints and medical 
history, the orthopedic examiner should 
render an opinion as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected back disorder.  The 
examiner should also provide an opinion 
on whether the appellant's complaints of 
pain and any demonstrated limitation of 
motion are supported by the objective 
evidence of low back pathology.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.  

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.  The RO should then review and re-
adjudicate the issue on appeal.  
Specifically, the RO should consider the 
newly enacted provisions of 38 C.F.R. 
§ 4.71a, pertaining to the evaluation of 
diseases and injuries of the spine.  See 
68 Fed. Reg. 51,454 (August 27, 2003).  
If such action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case, to 
include the revised rating criteria and 
the application of the facts thereto, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



